Citation Nr: 0931672	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  04-31 477	)	DATE
	)
 		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder (PTSD) for the 
period from August 25, 2003 until October 14, 2004.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected PTSD 
(TDIU) for the period from August 25, 2003 until October 14, 
2004.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to 
September 1970, 14 months of which was spent serving in the 
Republic of Vietnam.  The Veteran's decorations for this 
period of service include a Combat Infantryman Badge (CIB).  

The claim of entitlement to an initial disability rating in 
excess of 50 percent for PTSD comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  

The claim of entitlement to TDIU comes before the Board on 
appeal from a July 2005 rating decision by the VARO in 
Buffalo.

This case was previously before the Board in June 2007.  In 
that decision, the Veteran was granted a disability rating of 
100 percent for PTSD from October 14, 2004.  This was not a 
complete grant and the Board now considers the initial 
evaluation period prior to October 14, 2004.


FINDING OF FACT

Throughout the initial evaluation period, the social and 
occupational impairment from the Veteran's service-connected 
PTSD has more nearly approximated total impairment than 
deficiencies in most areas.  




CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for PTSD 
are met throughout the entire evaluation period.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2008).

2.  The issue of entitlement to TDIU due to service-connected 
PTSD is moot.  Vettese v. Brown, 7 Vet App. 31 (1994); 
Holland v. Brown, 6 Vet App. 443 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran is seeking a higher initial disability rating for 
his service-connected PTSD.  He is also seeking TDIU.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.  As the Veteran's PTSD 
claim is being granted in full, and as the claim of 
entitlement to TDIU is being dismissed as moot, the Board 
will not include a discussion of the RO's compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) at this time, 
as any failure of VA to properly implement the VCAA has 
necessarily been nonprejudicial with respect to these claims.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board acknowledges that the results of the October 2003 
VA examination as well as outpatient and private treatment 
records do not indicate that the Veteran experiences all of 
the symptoms associated with a 100 percent rating for PTSD.  
Specifically, at the October 2003 examination the examiner 
reported that the Veteran's appearance was casual, neat, and 
appropriate; he answered all the questions appropriately; 
and, his thought processes were rational and goal-directed.  
 
However, the Court has held that the symptoms enumerated 
under the schedule for rating mental disorders are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Thus, a finding that there is total occupational and social 
impairment is sufficient to warrant a 100 percent rating even 
though the specific symptoms listed for a 100 percent rating 
are not manifested.

It is worth noting that, under the rating schedule, marginal 
employment shall not be considered substantially gainful 
employment.  Marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination. 38 C.F.R. § 4.16(a).

At the October 2003 VA examination the Veteran reported that 
he worked from 1970 to 2003 as a builder and since 2003 had 
worked part time for the parks and recreation department in 
his area.  He reported that he did not believe that he could 
handle the stress of a full-time job and had only been able 
to work full-time as long as he had because his occupation 
had allowed him to work mostly on his own and without 
interaction with others.  He stated that he had been married, 
but he and his wife had divorced as a result of his 
isolationist tendencies.  The Veteran reported ongoing PTSD 
symptoms, including intrusive recollections, flashbacks, 
severe difficulty being in crowds, social isolation, 
irritability, and hypervigilence.  

The examiner from the October 2003 VA examination found that 
the Veteran's speech was loud, pressured, rambling, at times 
overproductive, and the Veteran also experienced word-finding 
difficulties.  The examiner attributed these characteristics 
to the anxiety noted at the examination.  The examiner noted 
that the Veteran presented with a rather severe problem with 
being comfortable in crowds resulting in limited social 
mobility and social comfort level.  Additionally, the 
examiner reported that the Veteran suffered from significant 
anhedonia due to his PSTD.  Marked hypervigilence and an 
exaggerated startle response were both noted by the examiner.

The examiner found that the Veteran's capacity to maintain 
close personal relationships was quite limited.  The examiner 
reported that the Veteran seemed to be close to his elderly 
father and adult daughter, but beyond that he had no social 
support system.  He reported that the Veteran spent most of 
his time alone and had marked symptoms of emotional 
detachment and estrangement from others.

Regarding the Veteran's ability to maintain employment, the 
examiner reported that the Veteran had been maintaining a 
part-time job with the parks and recreation department in his 
area, but that was mostly due to the fact that the Veteran 
had been able to spend most of his time working by himself.  
The examiner stated that a full-time job for this Veteran 
would likely increase his level of occupational impairment.  

A review of the Veteran's Social Security Administration 
(SSA) records show that in the year 2003 the Veteran worked 
for the Town of Clayton in New York State.  His earnings for 
that year totaled $5,228.00.  

Also of record in the Veteran's file is a letter from Mr. KW, 
the Veteran's supervisor at Recreation Park in Clayton, New 
York.  Mr. KW stated that the Veteran only worked 
approximately 20 hours per week and made $8 per hour.

A copy of the Veteran's January 2004 performance appraisal is 
also of record.  It was noted in this performance appraisal 
that the Veteran always showed up on time for his scheduled 
shifts, that he was neat in his appearance, and had a 
willingness to tackle most jobs assigned.  However, the 
Veteran's supervisor also stated that the Veteran's ability 
to deal with the public left something to be desired, his 
unwillingness to work anything but a set schedule caused 
difficulties, the Veteran's inability to handle more than one 
job at a time was a problem, and the Veteran's inability to 
remember if he had been assigned more than one task also was 
a problem.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  

As discussed above, the Veteran did maintain part-time 
employment (a job which he had to eventually leave entirely, 
on or around March 2004, as a result of symptoms of PTSD); 
however, it is considered to have been in a protected 
environment because the Veteran's was able to work by 
himself, thus significantly limiting his required interaction 
with others.  Additionally, based on the income reports from 
SSA, this employment, at best, was marginal (as defined in 
38 C.F.R. § 4.16(a)) and was certainly not gainful.  It is 
also the VA examiner's opinion that full-time employment was 
not an option for this Veteran.  

Accordingly, the Board finds that the Veteran has been 
totally occupationally impaired for the entire evaluation 
period, thus warranting a 100 percent disability rating for 
PTSD.         

A TDIU rating contemplates that the schedular rating is less 
than total.  38 C.F.R. § 4.16(a).  Since the Veteran is 
entitled to a 100 percent rating for his PTSD on a schedular 
basis; and, as the total rating has been made effective for 
the entire period encompassing the TDIU claim, the claim for 
a TDIU is rendered moot.  See Vettese, supra ("claim for TDIU 
presupposes that the rating for the condition is less than 
100 percent").


ORDER

A 100 percent disability rating for PTSD is granted from the 
effective date of service connection (August 25, 2003), 
subject to the criteria applicable to the payment of monetary 
benefits.

The issue of entitlement to a TDIU is dismissed.



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


